Citation Nr: 1421116	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  05-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for service-connected paranoid schizophrenic reaction. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active service from August 1974 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran provided testimony at a May 2011 Travel Board hearing before a Veterans' Law Judge (VLJ) at the RO. 

In September 2011, the Board granted the Veteran a 50 percent rating for his service-connected paranoid schizophrenic reaction and remanded the TDIU claim for additional development.

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Joint Motion for Remand, representatives for the Secretary and the Veteran agreed to vacate the Board's September 2011 decision to the extent that it failed to grant a rating in excess of 50 percent for his service-connected paranoid schizophrenic reaction.

While the appeal was before the Court, the VLJ that conducted the Veteran's May 2011 Travel Board hearing left the Board.  In August 2013, the Veteran was notified of this fact and offered an opportunity for another hearing.  In September 2013, the Board received the Veteran's request for to testify before another Veterans Law Judge via video-conference, and the Board remanded the claim to afford 
the Veteran another hearing later that month.  The Veteran testified at a videoconference hearing at the RO before the undersigned in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating entitlement to an increased rating for paranoid schizophrenic reaction and entitlement to a TDIU. 

The Veteran was last afforded a VA examination for his paranoid schizophrenic reaction in July 2010, nearly four years ago.  At the Veteran's January 2014 hearing, he testified that his psychiatric symptomatology has increased in severity since the last VA examination.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran has submitted VA psychiatric treatment records from May 2013.  However, the AOJ last obtained the Veteran's VA treatment records in January 2013.  Accordingly, the Board finds that remand is also necessary to obtain recent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA mental health treatment records dating from since January 2013 from the VA Medical Center in West Los Angeles, California. If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his paranoid schizophrenic reaction.  The examiner must review the claims folder in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected paranoid schizophrenic reaction and indicate the impact of his paranoid schizophrenic reaction on occupational and social functioning.  

The examiner should also provide an opinion as to whether the Veteran's paranoid schizophrenic reaction symptomatology prevents him from obtaining or maintaining gainful employment, without regard to his age or nonservice-connected disabilities.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims for increased rating for paranoid schizophrenic reaction and TDIU due to paranoid schizophrenic reaction adjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

